Citation Nr: 1733800	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-49 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to Parkinson's disease. 

2.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to Parkinson's disease.

3.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to Parkinson's disease.

4.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to Parkinson's disease.

5.  Entitlement to an initial disability rating in excess of 10 percent for face rigidity.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law
ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction presently resides with the RO in Denver, Colorado.


FINDING OF FACT

In a June 9, 2017 correspondence, the Veteran, through his attorney, indicated that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by an appellant or by his or her authorized representative.  Id. 

In the present case, in a June 9, 2017 correspondence, the Veteran's representative indicated that the Veteran wished to withdraw his claim with respect to all the issues on appeal, specifically, the issues of entitlement to an increased rating for facial nerve disability and entitlement to service connection for upper and lower extremity nerve disorders.  

There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal as to the issues of entitlement to an increased rating for a facial nerve disability and entitlement to service connection for upper and lower extremity nerve disorders is dismissed.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


